Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 18-cv-02572-RM-KMT

  BAYARDO RENO SANDY,

          Plaintiff,

  v.

  BACA GRANDE PROPERTY OWNERS ASSOCATION,
  STEVE CRAIG DOSSENBACK,
  MATIE BELLE LAKISH,
  DENNIS KEITH ISSELMANN,
  CONNIE ESTRADA,
  AYLA DANIELLE HOEVERS,
  JANE ELIZABETH BROOKS, and
  JOANNA B. THERIAULT,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          Plaintiff has filled four post-judgment pleadings in this case: “Plaintiff’s Motion for a

  New Trial and Memorandum in Support” (ECF No. 112), “Plaintiff’s Answer on Motion for a

  Bill of Cost” (ECF No. 115), “Plaintiff’s Objection and Seek Review on the Bill of Costs” (ECF

  No. 122), and “Plaintiff’s Motion for Leave to File Supplemental Impeachable Evidence and

  Transcripts Not Available Before Court Order” (ECF No. 125). The Court addresses each one in

  turn.

  I.      MOTION FOR NEW TRIAL

          On February 5, 2020, the Court granted Defendants’ motion for summary judgment and

  entered final judgment in Defendants’ favor. (ECF Nos. 107, 108.) Because no trial was held in
Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 2 of 6




  this case, Plaintiff’s requests for relief under Fed. R. Civ. P. 59(a) are inapposite. Instead, the

  Court construes Plaintiff’s pleading as a motion for relief under Fed. R. Civ. P. 59(e) or 60(b). 1

           Grounds for granting relief under Rule 59(e) include (1) an intervening change in the

  controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

  or prevent manifest injustice. Monge v. RG Petro-Mach. (Grp.) Co., 701 F.3d 598, 611 (10th

  Cir. 2012). But such a motion “cannot be used to expand a judgment to encompass new issues

  which could have been raised prior to issuance of the judgment.” Sprint Nextel Corp. v. Middle

  Man, Inc., 822 F.3d 524, 536 (10th Cir. 2016) (quotation omitted).

           Grounds for granting relief under Rule 60(b) are:

                    (1) mistake, inadvertence, surprise, or excusable neglect;

                    (2) newly discovered evidence that, with reasonable diligence, could not
                    have been discovered in time to move for a new trial under Rule 59(b);

                    (3) fraud (whether previously called intrinsic or extrinsic),
                    misrepresentation, or misconduct by an opposing party;

                    (4) the judgment is void;

                    (5) the judgment has been satisfied, released, or discharged; it is based on
                    an earlier judgment that has been reversed or vacated; or applying it
                    prospectively is no longer equitable; or

                    (6) any other reason that justifies relief.

  Fed. R. Civ. P. 60(b). “A Rule 60(b) motion for relief from judgment is an extraordinary remedy

  and may be granted only in exceptional circumstances.” Jackson v. Los Lunas Cmty. Program,

  880 F.3d 1176, 1191-92 (10th Cir. 2018).


  1
   Plaintiff proceeds pro se; thus, the Court construes his pleadings liberally. Haines v. Kerner, 404 U.S. 519, 520-21
  (1972). However, the Court cannot act as Plaintiff’s advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
  1991).

                                                           2
Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 3 of 6




         Plaintiff’s motion fails to establish any of these grounds for relief. He does not argue

  there has been any intervening change in the controlling law or offer new evidence that was

  previously unavailable. Nor has he shown a need to correct clear error or prevent manifest

  injustice. Instead, Plaintiff makes a slew of baseless assertions—that the Court discriminated

  against him because he was proceeding pro se, that the Court is a personal friend of Plaintiff’s

  former attorney, and that the Court had an improper motive because it ruled on a motion that had

  been referred to the magistrate judge. These claims lack merit as no evidence supports them.

         Plaintiff also baselessly alleges that the Court did not read his response to Defendants’

  motion for summary judgment. The Court knows what it read. And the Court stands by its

  interpretation that the response provides no coherent explanation as to how Defendants could

  have violated 42 U.S.C. § 3617 in the context of this case.

         Plaintiff further baselessly alleges that Defendants wrote the February 5, 2020 order. The

  Court knows what it wrote. The fact that the Court used the past tense when providing relevant

  background information is neither remarkable nor evidence of ex parte communications with

  Defendants’ counsel.

         Because Plaintiff has not articulated a coherent basis for relief under either Rule 59(e) or

  60(b), this motion is denied.

  II.    OBJECTIONS TO BILL OF COSTS

         In its final judgment, the Court awarded Defendants their costs and ordered them to file a

  bill of costs pursuant to D.C.COLO.LCivR 54.1. (ECF No. 108.) After Defendants filed a

  proposed bill of costs (ECF No. 109), Plaintiff filed an objection (ECF No. 110), and Defendants


                                                   3
Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 4 of 6




  filed a reply (ECF No. 111). Plaintiff then filed his motion for a new trial. (ECF No. 112.)

  After that motion was fully briefed (ECF Nos. 113, 114), Plaintiff filed another pleading (ECF

  No. 115), arguing that the bill of costs should be dismissed. However, Plaintiff did not seek

  leave to file a surreply. Nor did he confer with Defendants before filing this pleading. (See ECF

  No. 116 at 2.) Pursuant to this Court’s Civil Practice Standards, “[n]o surreply or supplemental

  briefs shall be filed without leave of Court, upon motion filed after conferring with the opposing

  party or parties.” Civ. Practice Standard IV.E.3. Moreover, “noncomplying motions, responses,

  replies, objections, or other papers may be denied in whole or in part, or struck by the Court

  sua sponte.” Civ. Practice Standard IV.G.3. Accordingly, this improper pleading is stricken.

          After the Clerk held a hearing on the proposed bill of costs and taxed costs in the amount

  of $940.80 against Plaintiff, he filed an objection (ECF No. 122), which was followed by further

  briefing (ECF Nos. 123, 124). As Defendants point out, Plaintiff’s objection does not dispute the

  reasonableness or the necessity of Defendants’ claimed costs. Plaintiffs’ contention that the

  proposed bill of costs is premature is mistaken. Pursuant to the Local Rules of Practice in this

  district, “[a] bill of costs shall be filed . . . no later than 14 days after entry of the judgment or

  final order.” D.C.COLO.LCivR 54.1. Plaintiff’s contention that the bill of costs is unjust fares

  no better. Defendants clearly prevailed in this case, and the magistrate judge’s denial of their

  earlier motion for sanctions was without prejudice. Nor does Plaintiff cite any authority for the

  proposition that Defendants cannot recover litigation costs that its insurer might have paid.

  Therefore, the Court overrules Plaintiff’s objection.




                                                      4
Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 5 of 6




  III.   MOTION FOR LEAVE

         Plaintiff’s latest motion seeks leave to supplement the record with additional evidence,

  citing Fed. R. Civ. P. 60(b)(2).

                 To be eligible for relief under Rule 60(b)(2), the moving party must show:
         (1) the evidence was newly discovered since the trial; (2) the moving party was
         diligent in discovering new evidence; (3) the newly discovered evidence was not
         merely cumulative or impeaching; (4) the newly discovered evidence is material;
         and that a new trial with the newly discovered evidence would probably produce a
         different result.

  Dronsejko v. Thornton, 632 F.3d 658, 670 (10th Cir. 2011) (quotation omitted). The same

  showing is required regardless of whether the case was dismissed as a result of a trial. See id.

         Here, Plaintiff fails to provide any explanation as to why this evidence, with reasonable

  diligence, could not have been discovered in time to respond to Defendants’ motion for summary

  judgment. Nor has he shown that the evidence is not merely cumulative or impeaching or that it

  would probably produce a different result. Although the evidence includes sworn testimonials

  from Sagauche County employees that were taken in another case after summary judgment was

  granted in this one, Plaintiff offers no explanation as to why he could not have obtained their

  testimony sooner, if in fact it is relevant to this case. The Federal Rules of Civil Procedure do

  not permit a plaintiff to perpetually supplement the record with additional evidence after

  summary judgment has been entered in the defendant’s favor. Under the present circumstances,

  the motion for leave is denied.

  IV.    CONCLUSION

         For the reasons above, the Court DENIES Plaintiff’s motion for a new trial (ECF

  No. 112), STRIKES Plaintiffs improper pleading (ECF No. 115), OVERRULES Plaintiff’s



                                                   5
Case 1:18-cv-02572-RM-KMT Document 126 Filed 11/16/20 USDC Colorado Page 6 of 6




  objection (ECF No. 122), and DENIES Plaintiff’s motion for leave (ECF No. 125). This case

  remains CLOSED.

         DATED this 16th day of November, 2020.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               6
